DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

Priority
This application was filed on 01/14/2020 and claims the benefit of the priority of People’s Republic of China Patent Application No. CN201910815496.0 filed 08/30/2019.

Claim Status
Claims 1, 8-11, and 15-16 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This a NEW MATTER rejection.

The response filed 09/17/2021 has introduced NEW MATTER into the claims. The newly amended claim 1 recites “…annexin A5 and the functional equivalent exist in a monomeric form…”. The response did not specifically and adequately point out where support for the newly amended claim 1 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291086 (hereinafter “the ‘086 publication), in view of US 20170239329 (hereinafter “the ‘329 publication), US 9192649 (hereinafter “the ‘649 patent) and Lorberboym et al. (Brain Research 1103 (2006) 13–19).
‘086 teaches a method of attenuating post-ischemic reperfusion injury (IRI) in the brain by administering to a patient a phosphatidylserine (PS)-binding agent (claim 1) and that the PS binding agent comprises annexin (A5) (claim 7 and 8 and [0064-0065]). ‘086 further teaches the compositions and methods for attenuating or preventing ischemic reperfusion injury (IRI) in the context of stroke, myocardial infarction, organ transplantation, tissue grafting, and surgery [0050]. ‘086 further discloses that the methods use annexin to treat cerebral ischemic attacks by administering an effective amount of modified annexin protein and that transient cerebral ischemic attacks frequently precede full-blown strokes [0180, 0190-0193]. ‘086 discloses that the administered annexin decreased brain damage following cerebral thrombosis and global cerebral ischemia (abstract). ‘086 further teaches that annexin decrease brain damage following cerebral thrombosis and global cerebral ischemia (abstract) and further teaches a method of treating a subject at risk of post-ischemic brain damage comprising administering annexin [0187]. Even though ‘086 does not explicitly disclose annexin was used for repairing the damaged blood brain barrier, ‘086 teaches that annexin was used to treat brain damage in general.
‘086 does not explicitly disclose that the sequence of the annexin protein and does not teach that annexin A5 penetrates the blood brain barrier.

Furthermore, the ‘329 publication teaches annexin A5 for the repair of the vascular system (claim 3, and [0011, 0020-0022]). ‘329 further teaches that the annexin a5 comprises the amino acid sequence of SEQ ID NO: 1 [0213-0214], which is identical to the instant SEQ ID NO: 1.
With regards to annexin A5 penetrating the blood brain barrier, Lorberboym teaches that ischemic injury in patients with acute cerebral stroke all showed breakdown of the BBB and further that annexin was able to pass through the BBB (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of disclosed references and use the annexin A5 of ‘649 and ‘329 for repairing the damaged blood brain because ‘649 teaches that the instant annexin A5 was used to treat organ injuries such as those in the brain thus improving organ function. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the instant annexin a5 to treat a damaged blood brain barrier because ‘086 teaches that annexin was successful in treating a treat brain damage in general. In addition, ‘086 teaches that annexin was successful in treating stroke which as disclosed by the instant specification, is associated with a damaged BBB. There is therefore an expectation that the successful treatment of stroke, also treat a damaged BBB. The instant invention would therefore be 
Regarding claim 8, ‘649 teaches that the annexin A5 may be a recombinant annexin (col. 9, line 57-62; col. 10, line 25-26; col. 13, line 6-17).
Regarding claim 9, ‘649 teaches that the annexin a5 has the sequence of SEQ ID NO: 8 (Table 1 in Col. 24) which is identical to the instant SEQ ID NO: 1.
Regarding claim 10, ‘649 teaches that the annexin A5 was injected (col. 17, line 5-7; col. 19, line 49-50). Furthermore, the ‘329 publication teaches that Annexin A5 is administered to the subject by injection (such as intravenous injection) or infusion (such as intravenous infusion) [0056].
Regarding claim 10 and 15, ‘649 teaches that annexin A5 dose ranges from 0.1 μg to 10,000 mg (col. 15, line 10-13) which encompasses the instant ranges.
Regarding claim 16, ‘086 teaches annexin A5 did not increase bleeding [0018, 0196].

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

Applicant argues that the '086 publication is providing Diannexin (homodimer) as a modified annexin with the advantages of longer half-life and higher binding affinity to PS. accordingly, the '086 publication also fails to disclose or suggest using a monomeric annexin A5 for treating a damaged blood-brain barrier in a patient.
The arguments have been fully considered but are not persuasive because instant claims are drawn to a method of administering annexin A5 or a functional equivalent thereof. The instant specification does not define “functional equivalent” therefore the meaning has been given the broadest reasonable interpretation consistent with the specification. The examiner is interpreting the term “functional equivalent” to mean something equal in value, amount or function or something that corresponds to another in function. Therefore, both a monomer and homodimer of annexin A5, are functional equivalents. Furthermore, the new rejection is made using the combined teachings of ‘086, ‘649 and ‘329. The ‘649 and ‘329 teach using the monomeric form of annexin A5. Therefore a skilled artisan would be motivated to use the annexin monomer. With regards to the teachings of annexin A5 to treat a damaged BBB, examiner notes that the instant specification discloses that cerebral stroke involves a damaged blood brain barrier. ‘086 teaches that annexin A5 was successful in treating stroke. There is therefore an expectation that the treatment of stroke will as a result treat a damaged BBB. The arguments are therefore unpersuasive.
 
	Conclusion
Claims 1, 8-11, and 15-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Patent Examiner, Art Unit 1654               

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654